 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

   

 

 

In Re
ase N 16-32287
Alma R Garcia Cae Ps
Chapter 13
Judge

 

CERTIFICATION IN SUPPORT OF DISCHARGE
L Alma R Garcia . debtor in this case certify as follows
I All payments required to be made by me under my plan have been made and are paid in full
2 w | am not required to pay domestic support obligations

oO [ am required to pay domestic support obligations and | have paid all amounts payable under court order or
statute that were due on or before the date of this certification.

 
 

I certify under penalty of perjury that the above is true

  

Date: October 16, 2020 Is! Alma R Garcia
Alma R Garcia

Debtor's Signature

IMPORTANT:
¢ Each debtor in a joint case must file separate Certifications in Support of Discharge.

A discharge will not be entered for a debtor who fails to file a completed Certification in Support of Discharge.

rev alls
Hest Case Bankruptcy

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase com

 

 

Scanned with CamScanner
